DETAILED ACTION
In Applicant’s Response filed 11/29/21, Applicant has amended claim 1 and added new claims 2-20. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention as originally claimed is drawn to an apparatus whereas the newly submitted claims 11-20 are drawn to a method which involves the use of such an apparatus. Specifically, Claims 11-20 are drawn to a method for treating scoliosis whereas the invention as originally claimed is drawn to a lumbo pelvic derotator. Specifically, the inventions are independent or distinct, each from the other because:
Inventions I (claims 1-10) and II (claims 11-20) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the derotator of invention I can be used in methods which differ from that of invention II because there is no requirement that the derotator be configured specifically for use in treating scoliosis (which is the claimed goal of the method of invention II). Additionally, there is no requirement to use the derotator of invention I such that the first padding is positioned against the stomach (claim 13), or such that the first/second padding contacts the person on a same lateral half of the person (claim 14) or only on a single and same lateral half of the person (claim 17), or such that the second padding only contacts the person on the same lateral half of the person (claim 16), or such that the person stands on a balance pad simultaneously while using the device (claim 20), as required by the method of invention II. Thus, for at least these reasons, the derotator of invention I can be used in a manner which differs from that of the method of invention II. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities: the LPD device 200 is not shown in figures 4A-4D as described in para [0032 and 0062] and the DUD SLA 100 is not shown in figures 3A-3D as described in para [0031 and 0061].  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following details as described in the specification:
the LPD device 200 is not shown in figures 4A-4D as described in para [0032 and 0062] and the DUD SLA 100 is not shown in figures 3A-3D as described in para [0031 and 0061].  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2005/0154337) in view of Kieu (JP2014-158540A; machine translation) and further in view of Hanson, III (US 2003/0181295).
With respect to claim 1, Meyer discloses a frame a lumbo pelvic derotator (thoraco-lumbar spine support/brace 10 for correcting lateral spinal alignment – abstract line 1; para [0008;0025]); comprising a frame (para [0009] line 2) having a first rigid end member (support member 38), a second rigid end member (member 18), a first rigid side member (frame member 12) connected between the first rigid end member and the second rigid end member (as shown in fig 1), and a second rigid side member (frame member 14) connected between the first rigid end member and the second rigid end member (as shown in fig 1) (each of the members is interpreted as being “rigid” since the device is disclosed as being formed of a material that is durable and imparts support/traction – para [0011] and includes bracing rods, bars and/or tubing members that provide structural rigidity/stability – see para [0027;0030]), wherein the first rigid end member (38), the second rigid end member (18), the first rigid side member (12), and the second rigid side member (14) collectively circumscribe an area within an x-y reference plane defined by an x reference direction and a y reference direction (device 10 is configured to circumscribe a 3-dimensional area which accommodates a user’s body as shown in fig 2, this area therefore inherently is defined by an x direction which extends in a direction between the left and right sides of the user and a y direction which extends in a direction between the anterior/posterior sides of the user), wherein the area is sized to enable a person to stand within the area when fitted with the lumbo pelvic derotator (as shown in fig 2) with the first rigid end member (38) extending across an anterior side of the person (as shown in fig 2) and with the second rigid end member (18) extending across a posterior side of the person (as shown in fig 2) wherein a portion of the first rigid end member extends substantially parallel to the x reference direction (as shown in fig 2, the member 38 covered with padding 40 extends substantially between the left and right sides of the user) and wherein an angled portion of the second rigid end member (curved corner of member 18; best shown in fig 1) extends in a direction that is not parallel to the x reference direction (as shown in figs 1-2, the curved corners of member 18 include portions which extend in a direction that is aligned to extend substantially between posterior and anterior sides of the user, substantially perpendicular to the direction extending between left/right sides of the user); a first padding member disposed on the first rigid end member (padding 40; figs 1-2); a second padding member disposed on the angled portion of the second rigid end member (padding 16 which covers the curved corners of member 18 as shown in figs 1-2).
Meyer does not, however, disclose a first distance along the first rigid side member as measured between the first rigid end member and the second rigid end member is less than
a second distance along the second rigid side member as measured between the first rigid end
member and the second rigid end member.
Kieu, however, teaches a scoliosis corrector which includes a frame (frame shaped base body 2; fig 1) having a first rigid end member (pressing member 3 positioned on anterior side of user in fig 5), a second rigid end member (pressing member 3 positioned on posterior side of user in fig 5), and first/second rigid side members connected between the first/second rigid end members (sides 2a; fig 1) wherein the device is defined by a first distance along the first rigid side member as measured between the first rigid end member and the second rigid end member (distance between the two pressing members 3 along the side 2a on the right side of the device) and a second distance along the second rigid side member as measured between the first rigid end member and the second rigid end member (distance between the two pressing members 3 on the side 2a on the left side of the device). Kieu does not explicitly teach that the first distance is less than the second distance, but, each side 2a includes two slide pipes 5, one for each pressing member 3 as shown in fig 1, wherein the slide pipes 5 move along the side 2a and are locked into a desired position via through holes 4 in side 2a to move the pressing members towards or away from one another. Thus, Kieu teaches that the distance between the pressing members 3 is adjustable and, additionally, that the distance between the members along each of the sides 2a (right/left) are independently adjustable and capable of being set to different values on each side of the device. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the first/second rigid side members of Meyer to be adjustable like the sides 2a of the device of Kieu such that, specifically, a first distance along the first rigid side member as measured between the first rigid end member and the second rigid end member is less than a second distance along the second rigid side member as measured between the first rigid end member and the second rigid end member,  in order to permit customization of the device to best meet the treatment needs of a given patient.
Meyer also does not disclose an armature connected to both the first rigid side member and the second rigid side member at a location in the y reference direction spaced apart from the first rigid end member, such that a distance between the armature and the second rigid end member is greater than a distance between the armature and the first rigid end member, wherein the armature is shaped to drive the second rigid end member in a rotational direction about the first rigid end member in response to application of a downward force to the armature.
	Hanson, however, teaches a pelvic extension frame which can be used to load the pelvis symmetrically or asymmetrically to target specific muscles (para [0031]) and allows for visual monitoring of the movement of the pelvis while the user is standing/walking to assist with changing a user’s posture or gait if desired (see para [0002-0006,0029,0032]) wherein the device includes a first rigid end member (anterior member 22), a second rigid end member (posterior member 24), a first rigid side member and a second rigid side member (mounting sleeve 48 on each side for receiving the first and second mounts 32 and 36) each connected between the first and second rigid end members (as shown in detail in figs 2 and 5) wherein the first rigid end member (22), the second rigid end member (24), the first rigid side member (48), and the second rigid side member (48) collectively circumscribe an area within an x-y reference plane defined by an x reference direction and a y reference direction (the device is configured to circumscribe a 3-dimensional area which accommodates a user’s body as shown in fig 5, this area therefore inherently is defined by an x direction which extends in a direction between the left and right sides of the user and a y direction which extends in a direction between the anterior/posterior sides of the user), wherein the area is sized to enable a person to stand within the area when fitted with the lumbo pelvic derotator (as shown in fig 5) with the first rigid end member (22) extending across an anterior side of the person (as shown in fig 5) and with the second rigid end member (24) extending across a posterior side of the person (as shown in fig 5); and wherein the device further includes an armature connected to both the first rigid side member and the second rigid side member (rotational frame 54 connected to the sides by couplings 16/18; fig 2; para [0025]) at a location in the y reference direction spaced apart from the first rigid end member (the frame 54 is located at a position extending in front of the members 22 and 24 as shown in fig 5 and thus is spaced apart from member 22 in the direction that extends between anterior/posterior sides of the user), such that a distance between the armature (54) and the second rigid end member (24) is greater than a distance between the armature (54) and the first rigid end member (22) (as shown in fig 5, the frame 54 is further away from member 24 at the posterior of the patient than it is from member 22 which is positioned across the anterior side of the patient), wherein the armature (54) is shaped to drive the second rigid end member (24) in a rotational direction about the first rigid end member in response to application of a downward force to the armature (it is inherent that if frame 54 is forced downward, that the front of the yoke 12, including member 22, will also be forced downwardly while the posteriorly located member 24 would move in the opposite direction, upwardly, in response). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an armature as taught by Hanson to the device of Meyer in view of Kieu, in order to permit loading of the pelvis symmetrically or asymmetrically to target specific muscles and/or monitoring of the movement of the pelvis, as taught by Hanson, to thereby assist with aligning the user’s spine.
With respect to claim 2, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Hanson further teaches that the armature extends upward from the x-y reference plane (as shown in fig 4, the frame 54 can be oriented such that it extends vertically upwards from the yoke 12, thereby extending upward from the x-y reference plane defined by the members 22/24 of the yoke 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have positioned the armature of the device of Meyer in view of Kieu and further in view of Hanson so that it extends upward from the x-y reference plane of the device as shown in fig 4 of Hanson since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 3, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Hanson further teaches that the armature extends laterally in the x direction beyond an extent of the frame in the x reference direction (as shown in fig 5, the frame 54 can be oriented such that it extends outwards from the yoke 12 to extend beyond the extent of the yoke, thereby extending laterally in the x direction of the reference plane defined by the members 22/24 of the yoke 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have positioned the armature of the device of Meyer in view of Kieu and further in view of Hanson so that it extends laterally in the x direction beyond an extent of the frame in the x reference direction as shown in fig 5 of Hanson since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 4, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Hanson further teaches that a weight (50) can be attached to the armature (54) at a location outside of the of the area circumscribed by the first/second rigid end members (22/24) and first/second rigid side members (48) (weight 50 is shown added to mount 36 which is coupled via a coupling 18 outside of the opening defined at the interior of members 22 and 24; see figs 1 and 3) to apply a downwardly directed force to the yoke 12 (para [0024]) to asymmetrically load specific target muscles (para [0031]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a weight as taught by Hanson to the device of Meyer in view of Kieu and further in view of Hanson in order to asymmetrically load the pelvis to target specific muscles to thereby assist with aligning the user’s spine.
With respect to claim 5, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 4) and Hanson further teaches that the location at which the weight (50) is attached to the armature (shown in figs 1 and 3) is beyond an extent of the frame in the x reference direction (weight 50 is shown added to mount 36 which is coupled via a coupling 18 outside of the opening defined at the interior of members 22 and 24 and is positioned to the side of the user which is in the x reference direction which extends between left/right sides of the user; see figs 1 and 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a weight at a location at which the weight is attached to the armature beyond an extent of the frame in the x reference direction, as taught by Hanson, to the device of Meyer in view of Kieu and further in view of Hanson in order to asymmetrically load the pelvis to target specific muscles to thereby assist with aligning the user’s spine.
With respect to claim 6, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Meyer further discloses that the first padding member (padding 40; figs 1-2) is disposed on a first half of the first rigid end member (as shown in figs 1-2, the padding 40 covers at least half of the member 38).
	With respect to claim 7, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Meyer also discloses that the angled portion of the second rigid end member (curved portion of member 18) is on a same side of the frame as the first half of the first rigid end member (as shown in fig 1, a curved portion of member 18 is provided on the right side of the device while half of the member 38 which is also covered by padding 40 is also provided on the right side of the device).
With respect to claim 8, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 1) and Kieu also teaches that the first rigid end member is slidable along the first rigid side member and the second rigid side member, wherein a position of the first rigid end member along the first rigid side member and the second rigid side member is lockable (Kieu teaches that each side 2a includes two slide pipes 5, one for each pressing member 3 as shown in fig 1, wherein the slide pipes 5 move along the side 2a and are locked into a desired position via through holes 4 in side 2a to move the pressing members towards or away from one another). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the first/second rigid side members of the device of Meyer in view of Kieu and further in view of Hanson to be slidable/lockable like the sides 2a of the device of Kieu in order to permit customization of the device to best meet the treatment needs of a given patient.
With respect to claim 9, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 8) and Meyer also discloses that the second rigid end member (18) is fixed to both the first rigid side member and the second rigid side member (member 18 is fixed to frame members 12 and 14 because it is “joined” to the top ends 12a,14a – para [0027]).
With respect to claim 10, Meyer in view of Kieu and further in view of Hanson discloses the invention substantially as claimed (see rejection of claim 8) and Meyer also discloses that the first rigid side member, the second rigid end member, and the second rigid side member are separate parts of one structure (elements 12, 14 and 18 are separate elements that are joined together to form an integral structure because member 18 is described as being “joined” to elements 12 and 14 at the top ends 12a and 14a of these elements – para [0027]).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/29/21 have been fully considered as follows:
With respect to the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-11 have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Falter (US 8113999) teaches in figure 2 a frame which includes first/second rigid end members and first/second rigid side members connected between the first/second rigid end members wherein an angled portion of the second rigid end member extends in a direction that is not parallel to the x reference direction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786